                                                 SO ORDERED.


                                                  Dated: April 7, 2021




                                                 ______________________________________
                                                 Madeleine C. Wanslee, Bankruptcy Judge




Case 2:19-bk-08313-MCW   Doc 39 Filed 04/07/21 Entered 04/07/21 12:18:34     Desc
                         Main Document Page 1 of 4
Case 2:19-bk-08313-MCW   Doc 39 Filed 04/07/21 Entered 04/07/21 12:18:34   Desc
                         Main Document Page 2 of 4
Case 2:19-bk-08313-MCW   Doc 39 Filed 04/07/21 Entered 04/07/21 12:18:34   Desc
                         Main Document Page 3 of 4
Case 2:19-bk-08313-MCW   Doc 39 Filed 04/07/21 Entered 04/07/21 12:18:34   Desc
                         Main Document Page 4 of 4
